11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In the Matter of S.D.C., a child
No. 11-01-00280-CV B Appeal from Dallas County
 
Appellant filed a notice of appeal but has
failed to pay the required filing fee and has failed to pay for and file the
appellate record.  On November 1, 2001,
this court ordered appellant to pay the $125 filing fee on or before November
21, 2001, and to make arrangements for the filing of the record.  The November 1 order further stated that
failure to comply could result in the dismissal of the appeal.  Appellant has not responded to the November
1 order.
The appeal is dismissed.  TEX.R.APP.P. 42.3.
 
PER CURIAM
 
December 13, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.